Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                    ALLOWANCE
1.    Claims 1-20 are allowable. 
2.    The following is an examiner's statement of reasons for allowance: the prior art of record when considered as a whole, alone or in combination, fail to neither teach nor render obvious the limitation of a method step of deactivating a variable speed drive output to the motor in response to the input parameter being less than the predetermined threshold value; determining whether the input parameter is restored; determining a direction of rotation of the motor; and in response to the input parameter being restored and the motor rotating in a forward direction: detecting a motor speed of the motor; adjusting an output frequency of the variable speed drive to approximately equal the motor speed; and adjusting the motor speed to a value below or equal to an initial motor speed of the motor before detecting the power fault; this combination is not present in or suggested by the prior art of record. 
3.      Closest prior art: Schnetzka et al. (US 2007/0063668) a method for coast-through control of a chiller system (refrigeration system 300; Fig. 3), comprising: providing a compressor (302), a condenser (304), and an evaporator (306) in fluid communication, a motor (106) connected to the compressor (302) to drive the compressor (refer to par. 26), and a variable speed drive (104) for powering the motor (106) with an input parameter (input AC voltage), (refer to par. 26); determining whether the input parameter is less than a predetermined threshold value (refer to par. 48, sensed input AC line voltage if Voc decreases below a predetermined fault threshold voltage Vunder).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."                                                

                                                    Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763